Electronically Filed
                                                    Supreme Court
                                                    SCWC-11-0000618
                                                    10-JAN-2012
                                                    08:53 AM




                       NO. SCWC-11-0000618


          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



        DONNA C. EDWARDS, Respondent/Plaintiff-Appellee,

                               vs.

       GLENN K. MIZUKAMI, Petitioner/Defendant-Appellant,

                               and

          AMERIQUEST MORTGAGE CO., et al., Defendants.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-11-0000618; CIV. NO. 10-1-2441)

                              ORDER
       (By: Nakayama, Acting C.J., Acoba, and Duffy, JJ.,
  Circuit Judge Border, in place of Recktenwald, C.J., recused,
 and Circuit Judge Garibaldi, in place of McKenna, J., recused)

          Upon consideration of petitioner/defendant-appellant

Glenn K. Mizukami's "motion pursuant [to] writ of certiorari to

intermediate court of appeals to reverse 12/14/11 orders," filed

on December 20, 2011, it appears that we lack jurisdiction to
consider the motion.   See HRS §§ 602-5(a)(1) (Supp. 2010) and

602-59(a) (Supp. 2010).   Therefore,

          IT IS HEREBY ORDERED that the motion is dismissed.

          DATED: Honolulu, Hawai#i, January 10, 2012.

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Patrick W. Border

                               /s/ Colette Y. Garibaldi